Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                   EXAMINER ‘S AMENDMENT

2.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with John R. Owen on 03-22-2021.
The application has been amended as follows: 
In the specification:

(New Abstract): Techniques for mitigating transient overlap times between wireless signals are presented. For instance, an example method performed by a transmitting device is presented that includes generating a signal comprising data to be transmitted to a receiving device during a symbol by modulating the data on L-K L-combs. In an aspect, each L-comb has an associated group of subcarriers that are separated from one another by L-l subcarriers. In addition, in some instances, the method can include the transmitting device transmitting the generated signal to the receiving device (106) during at least a portion of the symbol. Corresponding devices and computer/processor-executable instructions are also described.

Reason for Allowance
3.	Regarding claims 37-42 and 48, the prior art fails to teach or suggest a method
 performed by a transmitting device in a wireless communication system, comprising a step of generating a signal comprising data to be transmitted to a receiving device during a symbol by modulating the data on L-K L-combs, wherein each L-comb has an associated group of subcarriers that are separated from one another by L-1 subcarriers, in combination with other limitations, as specified in the independent claims 37, and 48. 
Regarding claims 43-47 and 49, the prior art fails to teach or suggest a method performed by a receiving device in a wireless communication system, comprising a step of receiving a signal comprising data transmitted by a transmitting device, the transmitting device modulating, during a symbol, the data on L-K L-combs, wherein each L-comb has an associated group of subcarriers that are separated from one another by L-1 subcarriers, in combination with other limitations, as specified in the independent claims 43, and 49.
Regarding claim 50-53, the prior art fails to teach or suggest a method performed by a transmitting device in a wireless communication system, the method comprising a step of determining that a transient period, during which a transmission gain, phase, and/or frequency is unstable, at least partially overlaps a transmission period of a symbol, during which symbol contents is to be transmitted, the symbol having a symbol duration, in combination with other limitations, as specified in the independent claim 50.


4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465